Exhibit 10.16
 
 
AMENDMENT No. 4 TO THE CREDIT AND SECURITY AGREEMENT


This fourth amendment (the “Fourth Amendment” or “Amendment”), dated December
28, 2015 and effective as of October 31, 2015 is being entered into between
SmartHeat Inc., a Nevada corporation (including any successor or permitted
assignee thereof, the “Company”), having an address at 1802 North Carson Street,
Suite 212, Carson City, NV 89701, and Northtech Holdings Inc., a British Virgin
Islands business company (including any successor, assignee or transferee
thereof, “Northtech”), having an address at Mill Mall, Suite 6, Wickhams Cay 1,
P.O. Box 3085, Road Town, Tortola, British Virgin Islands, and amends the Credit
and Security Agreement, dated July 27, 2012, as first amended on December 21,
2012 and subsequently amended on August 23, 2013, with the third amendment
taking place on July 14, 2014 between the Company and Northtech (the “Credit
Agreement”). Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Credit Agreement.


WITNESSETH


WHEREAS, the Company and Northtech entered into the Credit Agreement on July 27,
2012, which was subsequently amended on December 21, 2012, August 23, 2013 and
July 14, 2014;


WHEREAS, the Company desires to extend the maturity date of the Credit Agreement
to July 31, 2016;


WHEREAS, Northtech is willing to extend the maturity date of the Credit
Agreement provided that the Company reduce the outstanding principal amount of
debt under the Line of Credit to $2,000,000 by issuing shares of the Company and
Heat HP, Inc. as provided herein;


WHEREAS, Northtech is willing to extend the maturity date of the Credit
Agreement provided that the minimum conversion price is reduced to a minimum of
$.20  and a maximum of $1.40 per share of SmartHeat’s common stock, par value
$.001 per share,


WHEREAS, Northtech is willing to extend the maturity date of the Credit
Agreement provided that the maximum credit line is reduced to $2,500,000 ; and,


WHEREAS, the Company and Northtech desire to amend accordingly certain
provisions of the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:


1.  
Amendments to the Credit Agreement. The Credit Agreement shall hereby be amended
as follows:



a.  
The definition of “Maximum Line” under Section 1.1 of the Credit Agreement shall
be deleted in its entirety and replaced by the following:



““Maximum Line” means $2,500,000 which amount shall automatically be reduced by
any amount of indebtedness repaid by the Company by issuance of its Common Stock
at any time after July 1, 2014.”
 
 
1

--------------------------------------------------------------------------------

 
 
b.  
The definition of “Average Share Price” under Section 1.1 of the Credit
Agreement shall be deleted in its entirety and replaced by the following:



““Average Share Price” means the average of the opening and closing price for
each share of Borrower’s common stock (HEAT) on a trading day, or the average of
the bid and ask prices if no share of the Borrower’s common stock is traded on
such a trading day; provided that in no event shall the Average Share Price be
lower than $0.20 or higher than $1.40.”


2.  
Loan Extension.    The Lender hereby agrees to extend the Maturity Date to July
31, 2016.



3.  
Fees. Upon the execution of this Amendment, and in consideration therefor, the
Company shall pay to Northtech:

 
a.  
 an extension fee of $100,000 and a loan re-payment of $500,000 of outstanding
principal (for a total payment of $600,000), represented by the delivery by the
Company of 1,500,000 restricted shares of Common Stock at a price of $0.40 per
share;



b.  
Loan repayment of $1,000,000, represented by such number of shares of Series A
Preferred Stock of Heat HP convertible into 20% of the issued and outstanding
Common Stock of Heat HP on fully diluted basis, with a dividend rate of $25,000
per quarter and a conversion, redemption and liquidation value of $1,000,000.



4.  
Company Actions.



a.  
 Shareholder Vote.     The Company hereby agrees that it will submit this
Amendment to its shareholders for approval in its proxy solicitation for the
Company’s next annual meeting of shareholders, which the Company hereby agrees
to hold no later than 12 months from the date hereof.  The parties further agree
that an Event of Default shall occur if the Company’s shareholders do not
approve this Amendment in accordance with this Section 3 by the requisite vote
required to approve such proposal.



b.  
Certificate of Designation.  The Company shall cause its subsidiary Heat HP,
Inc. to file a Certificate of Amendment with the Secretary of State of the State
of Nevada establishing a class of preferred stock to be issued to Northtech.



5.  
Miscellaneous.

 
a.  
Full Force and Effect. Except as expressly set forth in this Amendment, no other
provision of the Credit Agreement shall be changed, altered or modified and the
Credit Agreement, except as amended, shall remain in full force and effect.

 
 
2

--------------------------------------------------------------------------------

 
 
b.  
Authority. Each party represents and warrants to the other party that this
Amendment is being executed by the authorized representatives of each respective
party.



c.  
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Amendment may also be executed via facsimile,
which shall be deemed an original.



d.  
Headings. The titles and subtitles used in this Amendment are used for
convenience only and are not to be considered in construing or interpreting this
Amendment.

 
 

e.  
Notices. Unless otherwise provided, any notice required or permitted under this
Amendment shall be given in accordance with Section 8.3 of the Credit Agreement.



f.  
Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.



  g. 
All Amendments in Writing. No supplement, modification, or amendment to this
Amendment shall be binding, unless executed in writing by a duly authorized
representative of each party to this Amendment.



 
h. 
Entire Agreement. This Amendment and the Credit Agreement, including the prior
amendments thereto, the Exhibits and the Schedules, constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.



i.  
Governing Law. This Amendment shall be governed by, and construed in accordance
with the substantive laws (other than conflict laws) of the State of New York.

 
 
3

--------------------------------------------------------------------------------

 

 
j.  
Mandatory Mediation. This Amendment shall be governed by procedures other than
litigation for settling all claims and dispute as set forth in Section 8.23 of
the Credit Agreement.

 

 
[Signature Page Follows]
 
 


 
4

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first above written.


SMARTHEAT, INC.


 


By: /s/Oliver Bialowons                                                      
       Name: Mr. Oliver Bialowons
       Title: President
             






NORTHTECH HOLDINGS, INC.






By: /s/ Jun Wang                                                      
     Name: Mr. Jun Wang
     Title: Authorized Signatory


 
 
5

--------------------------------------------------------------------------------

 


 


 


 